The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 14 recites the limitation "the arterial filter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-3, 6, 10-11, 13-14 and 22 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: sweep gas inlet connected to the oxygenator as shown in Fig. 6 and an arterial filter fluidly connected to a blood outlet of the oxygenator and to the cardiopulmonary bypass reservoir as shown in Fig. 1B. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 10-11, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,927,981 to Viannay et al. (hereinafter referred to as “Viannay”). 
Regarding claim 1, Viannay teaches a system for cardiopulmonary bypass (col. 2, lines 15-22), comprising:
an oxygen source comprising a pressure regulator configured to regulate an oxygen pressure (col. 3, lines 1-17, 25-37; fig 1-2, oxygen source 8, with various valves 9, 10 and flow meters 13  to regulate flow);
an air source (col. 2, lines 54-64; fig 1-2: atmospheric air entering through conditioner 16);
a flow control configured to receive the oxygen source and the air source (col. 3, lines 1-17, 25-37; fig 1-2: oxygen source 8, with various valves 9, 10 and flow meters 13 to regulate flow);
a vaporizer in fluid communication with the flow control (col. 4, lines 12-29; fig 1-2, as part of conditioner 16);
an oxygenator (1) fluidly connected to a pressure regulator of the sweep gas reservoir via a sweep gas inlet, wherein the sweep gas inlet is configured to have a subatmospheric pressure and the oxygenator is configured to oxygenate blood (col. 2, lines 15-22, 40-47; fig. 1-2: oxygenator 1 with negative pressure gas);
a vacuum regulator fluidly connected to the oxygenator via a sweep gas outlet, and configured to provide the subatmospheric pressure (col. 2, lines 40-53; fig 1-2, vacuum pump 7) and further teaches the use of various regulating valves (col. 3, lines 1-17, 25-37; fig 1-2, various valves 9, 10 and flow meters 13 to regulate flow);
a vaporizer (16) is disposed between the sweep gas inlet and the flow control (col. 4, lines 12-29; fig 1-2, as part of conditioner 16);
a flow restrictor fluidly connected to the sweep gas inlet and configured to allow for a pressure drop from the oxygen source to the oxygenator (col. 3, line 60 - col 4, line 2; fig 1-2, needle valve 18).
Claims 1 and 11 differ from the system of Viannay in reciting a sweep gas reservoir in fluid communication with the vaporizer. 
Viannay teaches the conditioner receiving the air and oxygen (col 2, lines 54-64; col 3, lines 25-37; fig 1-2, conditioner 16). 
It would have been obvious to one skilled in the art to modify the system of Viannay to include a sweep gas reservoir in fluid communication with the vaporizer to provide a supply of sweep gas at atmospheric pressure.
Regarding claim 2, Viannay teaches a positive pressure relief valve fluidly connected to the sweep gas outlet (col 3, lines 25-37; fig 2: safety valve 17).
Regarding claim 3, Viannay teaches that the oxygenator is a microporous membrane oxygenator with a sealed housing (col 2, lines 15-22; fig 1, 2, oxygenator 1 with membrane 2).  See also the oxygenator in a sealed housing (Montevecchi: col. 2, line 66 – col. 3, line 17).
Regarding claim 6, Viannay teaches an air inlet in fluid communication with the sweep gas inlet (col. 2, lines 54-64; fig 1: air inlet 19).
Regarding claim 10, Viannay teaches a vaporizer in fluid communication with the flow control (col. 4, lines 12-29; fig 1-2, as part of conditioner 16);
Regarding claim 13, a control panel is well-known in the art of medical device for controlling parameters of a system component and would have been obvious to a person of ordinary skill in the art.
Regarding claim 22, a needle valve flow meter is well-known in the art as a suitable equivalent flow meter that are disclosed in Viannay (see col. 3, lines 60-65) and would have been obvious to a person of ordinary skill in the art.   See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 												Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,927,981 to Viannay et al. (hereinafter referred to as “Viannay”) as applied to claim 1 and further in view of US Patent No. 5,110,548 A (hereinafter referred to as Montevecchi).
Viannay teaches a system for cardiopulmonary bypass as disclosed above.  
Viannay further teaches a pump in fluid communication with the cardiopulmonary bypass [reservoir] configured to provide pressure to the system (col. 2, lines 23-30; fig 1-2, pump 5); 
Claim 14 differs from the system of Viannay in reciting a patient interface fluidly connected to the arterial filter and to the cardiopulmonary bypass reservoir.  Such items are well known in the art.
Montevecchi teaches a system for cardiopulmonary bypass notably including a reservoir and a filter fluidly connected to a blood outlet of the oxygenator (col. 2, line 66 – col. 3, line 2; col. 3, line 40-60; fig 1, tank 2, filter 16, oxygenator 4) and a patient interface (1, 9) fluidly connected to the arterial filter and to the cardiopulmonary bypass reservoir (fig. 1). 
It would have been obvious to one skilled in the art to incorporate a cardiopulmonary bypass reservoir and an arterial filter fluidly connected to a blood outlet of the oxygenator and to the cardiopulmonary bypass reservoir in the system of Viannay to provide a buffer of blood to process and remove clots and solid bodies as suggested by Montevecchi (see col. 3, lines 40-60) and a patient interface fluidly connected to the arterial filter and to the cardiopulmonary bypass reservoir to recycle oxygenated blood.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 6, 10-11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-10 and 12 of U.S. Patent No. 10,335,531. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6, 9-10 and 13-14 of U.S. Patent No. 10,335,531 fully suggest Claims 1-3, 6, 10-11 and 13-14 of the instant application.

Claims 1-3, 6, 10-11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-10 and 13-14 of U.S. Patent No. 10,668,203. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6, 9-10 and 13-14 of U.S. Patent No. 10,668,203 fully suggest Claims 1-3, 6, 10-11 and 13-14 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN KIM/
Primary Examiner, Art Unit 1777


JK
6/22/22